DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to amend the limitation “the wire fed in first direction” in line 5 to read as “the wire fed in the first direction” to provide prior antecedent basis to the first direction limitation. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“curl forming unit configured to form a feeding path” in claims 1 and 20 [corresponding structure is curl guide 50 & induction guide 51; see paragraph 0018];
“binding unit configured to twist” in claims 1 and 20 [corresponding structure is wire engaging body 70; see paragraph 0020];
“pair of feeding member configured to sandwich” in claims 1 and 20 [corresponding structure is feeding gears 30; see paragraphs 0025-0026];
“control unit configured to control” in claims 1 and 20 [no corresponding structure];
“detection unit configured to detect movement” in claims 9, 17 and 20 [corresponding structure is a rotation detection unit defined as a Hall IC; see paragraph 0138];
“rotation detecting unit configured to detect rotation” in claims 10 and 18 [corresponding structure is Hall IC; see paragraph 0138]; 
“notification unit configured to notify” in claim 12 [corresponding structure is a lamp; see paragraph 0144];
“displacement part configured to displace” in claim 14 [corresponding structure is members 36 & 37; figure 2 & paragraph 0035];
“drive unit configured to displace” in claim 14 [corresponding structure is feeding motor; se paragraph 0034].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim limitation “a control unit configured to control” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the claimed function, specifically the control unit is referenced as element 14A or 14B or 14C and shown in the figures as a box. However the specification fails to set forth any structure of the control unit such as a processor, CPU, computer, etc., therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regards to claims 3, 6 and 15, the claims state “based on an operation on an operation unit to feed the wire” this renders the claim indefinite since it is unclear what is the operation unit. Specifically, the claim fails to positively recite the binding machine having an operation unit therefore it is unclear if it is a structural element of the machine or not. Additionally, the claims set forth the action of the operation unit is to feed; however it has been previously recited that the wire feeding unit performs a feeding action as well, therefore it is unclear if the operation unit is to perform a feeding in addition to the wire feeding unit or if the operation unit is intending to refer to the wire feeding unit. Clarification and/or correction is required.
With regards to claims 4, 5 and 7, the claim states “based on variation in load that is applied to the feeding motor”, this renders the claim indefinite since it is unclear how the control unit can be configured to stop the feeding motor based on an applied variation in load to the motor absent of any structure that performs such application.  The previously recited structure, i.e. wire feeding unit, curl forming unit and/or binding unit) do not recite any structure that is capable of performing such actions. Clarification and/or correction is required.
With regards to claims 5-6, the claims state “based on whether a rear end of the wire fed in the first direction is detected”, it is unclear how the control unit can be configured to rotate the feeding motor based on the detection of the rear end of the wire absent of any structural element that performs such detection. It is noted that the previously recited structural elements do not encompass any sensors or detection units. Clarification and/or correction is required.
With regards to claim 7, the claim states “the control unit is configured to switch a rotating speed of the feeding motor”, it is unclear to what is the rotating speed being switched too? Is the limitation intending to set forth the rotating speed is being switched from an initial value or a different value? Clarification and/or correction is required.
With regards to claims 9, 17 and 20, the claims state “detect movement due to a behavior of the feeding members” this renders the claims indefinite since the metes and bounds of “a behavior” of the feeding members are undefined. Specifically, is the behavior referring to a rotation of the feeding members or is it referring to a movement of the feeding members. Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al (US 2021/0180347). It is noted that given the indefiniteness and lack of clarity set forth in the claims, the claims are being rejection as best understood.
In reference to claim 1, Mizuno et al discloses a binding machine comprising of
a wire feeding unit (24) configured to feed a wire (W) [see lines 3-9 of paragraph 0079],
a curl forming unit (26) configured to form a feeding path of the wire along which the wire fed in a first direction by the wire feeding unit (24) is wound around an object (R) [see lines 11-17 of paragraph 0079],
a binding unit (30) configured to twist the wire fed in the first direction by the wire feeding unit (24) and wound on the object (R) [see lines 23-28 of paragraph 0079],
wherein the wire feeding unit (24) comprises a pair of feeding members (44, 46) configured to sandwich the wire (W) and to feed the wire by a rotating operation, and a feeding motor (32) configured to drive the feeding members (44, 460 [see paragraphs 0083-0084],
wherein the binding machine further comprises a control unit (20; control board) configured to control the wire feeding unit [see paragraphs 0078 & 0080], and
wherein the control unit is configured to control the wire feeding unit to enable the wire sandwiched by the feeding members (44, 46) to be discharged from the feeding members [see paragraph 0084].
In reference to claim 2, the control unit (20) is configured to control the feeding motor (32) to feed the wire (W) sandwiched by the feeding members in a second direction opposite to the first direction until the wire comes off from the feeding members [see paragraph 0064; control board 20 controls rotation direction of feeding motor 32].
In reference to claim 3, the control unit (20) is configured to control the feeding motor based on an operation to feed the wire sandwiched by the feeding members (44, 46) in a second direction opposite to the first direction unit the wire comes off from the feeding members [see paragraphs 0171-0172].
In reference to claim 4, the control unit is configured to stop the feeding motor (32) that feeds the wire in the second direction based on a variation in load that is applied to the feeding motor [see paragraph 0190].
In reference to claim 5, the control unit is configured to rotate the feeding motor in a rotating direction of feeding the wire in the second direction based on variation in load that is applied to the feeding motor [see paragraph 0190].
In reference to claim 6, the control unit is configured to rotate the feeding motor in a rotating direction of feeding the wire in the first direction and to sandwich the wire by the feeding members (44, 46), based on an operation [see paragraphs 0170-0174].
In reference to claim 7, the control unit is configured to switch a rotating speed of the feeding motor that feeds the wire (W) in the first direction, based on variation in load that is applied to the feeding motor (32) [see paragraph 0190].
In reference to claim 8, the control unit is configured to rotate the feeding motor (32) at a first speed until the wire is sandwiched by the feeding members (44, 46), and to rotate the feeding motor at a second speed higher than the first speed when the wire is sandwiched by the feeding members, thereby feeding the wire sandwiched by the feeding members in the first direction [see paragraphs 0170-0173].
In reference to claim 9, Mizuno et al further discloses the binding machine further comprises a detection unit (180; Hall-effect sensor) configured to detect movement due to a behavior of the feeding members (44, 46) [see paragraph 0081], wherein when the control unit determines that the detection unit detects movement due to the behavior of the feeding members, the control unit rotates the feeding motor in a rotating direction in which the wire is fed in the first direction and sandwiches the wire by the feeding members.
In reference to claim 10, the detection unit (180) is a rotation detecting unit [see paragraph 0084] configured to detect rotation of the feeding motor, and wherein when the control unit determined that the rotation detecting unit detects rotation of the feeding motor (32), the control unit rotates the feeding motor in a rotating direction in which the wire is fed in the first direction and sandwiches the wire by the feeding members.
In reference to claim 11, the control unit is configured to stop the feeding motor that feeds the wire (W) in the first direction, based on a rotating amount of the feeding motor [see paragraphs 0173].
In reference to claim 12, Mizuno et al further discloses a notification unit (12b) configured to notify a state, wherein the control unit is configured to notify an operation mode of discharging the wire by the notification unit [see paragraph 0077; displays information concerning the current settings of the machine].
In reference to claim 13, Mizuno et al further discloses a notification unit (12b) configured to notify a state, wherein the control unit is configured to notify an operation mode of loading the wire by the notification unit [see paragraph 0077; displays information concerning the current settings of the machine].
In reference to claim 14, Mizuno et al further discloses the pair of feeding members (44, 46) has one feeding member (46) and the other feeding member (44), wherein the wire feeding unit (24) comprises a displacement part (48) configured to displace the one feeding member toward and away from the other feeding member, and a drive unit configured to displace the displacement part (52) configured to displace the displacement part [see paragraph 0083], wherein the control unit is configured to control the drive unit to displace one (46) of the feeding members away from each other, thereby enabling the wire sandwiched by the feeding members to be discharged from between the feeding members.  
In reference to claim 15, the control unit is configured to control the feeding motor (32) to feed the wire sandwiched by the feeding members (44, 46) in a second direction opposite to the first direction until the wire separates from the feeding members, based on an operation, and to rotate the feeding motor (32) in a rotating direction in which the wire is fed in the first direction to feed the wire in the first direction when the wire sandwiched by the feeding members is discharged from the feeding members.
In reference to claim 16, the control unit is configured to stop the feeding motor (32) that feeds the wire in the second direction, based on a rotating amount of the feeding motor [see paragraph 0173].
In reference to claim 17, Mizuno et al further discloses the binding machine further comprises a detection unit (180; Hall-effect sensor) configured to detect movement due to a behavior of the feeding members (44, 46) [see paragraph 0081], wherein when the control unit determines that the detection unit detects movement due to the behavior of the feeding members, the control unit rotates the feeding motor in a rotating direction in which the wire is fed in the first direction, thereby feeding the wire in the first direction.
In reference to claim 18, the detection unit (180) is a rotation detecting unit [see paragraph 0084] configured to detect rotation of the feeding motor, and wherein when the control unit determined that the rotation detecting unit detects rotation of the feeding motor (32), the control unit rotates the feeding motor in a rotating direction in which the wire is fed in the first direction, thereby feeding the wire in the first direction.
In reference to claim 19, the control unit is configured to stop the feeding motor (32) that feeds the wire in the first direction, based on a rotating amount of the feeding motor (32) [see paragraphs 0173].
In reference to claim 20, Mizuno et al discloses a binding machine comprising of
a wire feeding unit (24) configured to feed a wire (W) [see lines 3-9 of paragraph 0079],
a curl forming unit (26) configured to form a feeding path of the wire along which the wire fed in a first direction by the wire feeding unit (24) is wound around an object (R) [see lines 11-17 of paragraph 0079],
a binding unit (30) configured to twist the wire fed in the first direction by the wire feeding unit (24) and wound on the object (R) [see lines 23-28 of paragraph 0079],
wherein the wire feeding unit (24) comprises a pair of feeding members (44, 46) configured to sandwich the wire (W) and to feed the wire by a rotating operation, and a feeding motor (32) configured to drive the feeding members (44, 460 [see paragraphs 0083-0084],
wherein the binding machine further comprises a control unit (20; control board) configured to control the wire feeding unit [see paragraphs 0078 & 0080], and a detection unit (180; Hall-effect sensor) configured to detect movement due to a behavior of the feeding members (44, 46) [see paragraph 0081], wherein when the control unit determines that the detection unit detects movement due to the behavior of the feeding members, the control unit rotates the feeding motor in a rotating direction in which the wire is fed in the first direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725